DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 5, 8-11, 13, 15-16, and 18-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The independent claim contains subject matter that is not found in the art. Such subject matter includes an illuminating probe that comprises successive segments “wherein the segments include a first segment along which said stimulating optical fiber is covered by the jacket, wherein the cross section of the first segment includes a first layer including the optical-fiber core, a second layer including the optical-fiber cladding, a third layer including the protective optical-fiber coating, a fourth layer including the jacket, and an external fifth layer composed of a tube, a second segment extending from said first segment, in which said stimulating optical fiber in the second segment does not include the protective coating but includes only the core and the optical cladding covered by the jacket, wherein the cross section of the second segment includes a first layer including the core of the optical fiber, a second layer formed from the cladding of the optical fiber, and a third layer including the jacket, 2Application No. 16/771,464 Reply to Office Action of May 10, 2022 a third segment extending from said second segment, wherein the cross section of the third segment includes only a first layer comprising said jacket and a second layer comprising the tube, and a terminal segment extending from the third segment and including only said jacket, said terminal segment including the far end of the probe, wherein the far end is configured so as to be atraumatic”. Specifically, the art does not disclose the arrangements of layers and jacketing in the first-terminal segments that is disclosed by the Applicant. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533. The examiner can normally be reached Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792                                                                                                                                                                                                        

/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        11 August 2022